Opinion Concurring in Part and Dissenting in Part
Hunter, J.
The facts set forth in the majority opinion illustrate, and I understand the majority to hold, that the trial court of its own knowledge had reasonable ground for believing the defendant to be insane when he walked into the courtroom for arraignment. The “reasonable ground” was the motion for psychiatric examination filed with and granted by the court seven days before the arraignment herein in a separate but related cause. The clear mandate of Ind. Code § 35-5-3.1-1 (Burns 1975) is that whenever the trial court has reasonable ground to believe the defendant is insane, the court must instanter cease and desist from further proceedings, unless and until examining physicians are appointed, the competency hearing is held and the court finds that the defendant has comprehension to stand trial. If the trial court would have followed the statute precisely, he would have appointed physicians to examine appellant and set the competency hearing in this cause at the same time he appointed physicians in the related cause. At least he should have done so when the defendant entered the courtroom without counsel for his arraignment, and the majority so holds. Rather than allow the plea to be withdrawn, however, the majority lets it stand *552pending the outcome of a competency hearing. There is nothing in the statute which authorizes the trial court to order the appointment of examining physicians, set a competency hearing, and then proceed with the case prior to conducting the competency hearing. The remand fashioned by the majority reads this procedure into the statute and in my opinion invites trial judges to ignore the statutory mandate.
In remanding for an after-the-plea determination of appellant’s sanity at the time the plea was entered, the majority also places the defense in the awkward position of calling the trial judge as a witness at the competency hearing for the purpose of questioning him about appellant’s demeanor, etc. at the time the plea was accepted.
For the reasons expressed above, I would order the trial court to allow appellant to withdraw his plea and to appoint the physicians and hold the hearing as required by Ind. Code § 35-5-3.1-1 (Burns 1975).
Note. — Reported at 348 N.E.2d 14.